[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT            FILED
                           ________________________ U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                 No. 09-16507                     APR 30, 2010
                             Non-Argument Calendar                 JOHN LEY
                                                                     CLERK
                           ________________________

                      D. C. Docket No. 00-14078-CR-KMM

UNITED STATES OF AMERICA,


                                                                   Plaintiff-Appellee,

                                       versus

WILLIE COKUMOA ROUSE, III,

                                                                Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                  (April 30, 2010)

Before TJOFLAT, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

      Willie Rouse, III, proceeding pro se, appeals the district court’s denial of his

18 U.S.C. § 3582(c) motion for a reduction in sentence. We affirm.
       In 2001, Rouse pleaded guilty to three counts of possession with intent to

distribute crack cocaine, in violation of 21 U.S.C. § 841. Although the amount of

drugs involved resulted in a base offense level of 26, the district court determined

Rouse to be a career offender, which increased his offense level to 34 and resulted

in a sentencing range of 188 to 235 months’ imprisonment. The court sentenced

Rouse to 235 months’ imprisonment.

      In 2008, Rouse filed a pro se motion to reduce his sentence under 18 U.S.C.

§ 3582(c)(2) based on retroactive amendments to the guidelines that lowered the

base offense level for crack cocaine offenses. The court denied the motion,

determining that Rouse was ineligible for a reduction because he had been

sentenced as a career offender. Rouse now appeals.

      We review de novo a district court’s legal conclusions about the scope of its

authority under § 3582(c)(2). United States v. Moore, 541 F.3d 1323, 1326 (11th

Cir. 2008), cert. denied, 129 S.Ct. 965, and cert. denied, 129 S.Ct. 1601 (2009).

Pursuant to § 3582(c)(2), a district court may modify a term of imprisonment “in

the case of a defendant who has been sentenced to a term of imprisonment based

on a sentencing range that has subsequently been lowered by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(2).

      Rouse’s arguments are foreclosed by our precedent. A defendant sentenced



                                          2
as a career offender, whose guideline range was not based on the offense level for

crack cocaine, is ineligible for a reduction under § 3582(c)(2). Moore, 541 F.3d at

1327 (holding that when a defendant was sentenced as a career offender under

U.S.S.G. § 4B1.1, that defendant’s base offense level under § 2D1.1 for his crack

cocaine offense did not play a role in the calculation of the guidelines range and

the amendments did not lower the applicable guideline ranges). Moreover, United

States v. Booker, 543 U.S. 220 (2005) is inapplicable to § 3582(c)(2) motions.1

United States v. Moreno, 421 F.3d 1217, 1220 (11th Cir. 2005).

       We are bound by decisions of prior panels of this court unless and until the

holding is overruled by the Supreme Court or by this court sitting en banc. United

States v. Hogan, 986 F.2d 1364, 1369 (11th Cir. 1993). Therefore, we conclude

the district court properly denied Rouse’s § 3582 motion.

       AFFIRMED.




       1
         Rouse cites United States v. Dillon as support for his motion. United States v. Dillon,
572 F.3d 146 (3d Cir.), cert. granted, 130 S.Ct. 797 (2009). It does not appear that the issues
presented in Dillon are applicable here. In any event, we remain bound by the decisions of prior
panels until overruled.

                                                3